Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
2.	Applicant has amended the independent claims to include generating win and/or loss outcomes and associated funds to overcome the art of record.  Examiner disagrees and directs Applicant to the teachings of Joshi of record (below).  Relatedly, the amendments are patentably distinct from Claim 1 of U.S. Pat. Pub. No. 15/495,856.  Thus the Double Patenting rejection is withdrawn.
3.	Applicant has added three new claims which Examiner objects to suggesting allowable subject matter. 
4.	Applicant directs arguments to only the Hartman and Letovsky references (See Applicant Arguments/Remarks, filed 3/2/2022, pp. 7-10). For these, Examiner disagrees.  Applicant argues (p. 7) that Hartman does not disclose the newly amended language of the independent claims in combination with other claim language.  However, Hartman is relied upon by Examiner to teach one of skill in the art a means to “reduce cumbersome multiple actions by an online shopper” (Final Rejection 9/2/2021). All other elements of the claims have been carefully mapped by Examiner to rely on other prior art references.  Thus, mischaracterizing the Hartman reference for a larger scope than which Examiner is relying upon is not persuasive.
5.	Applicant argues (p. 7-10) there is no motivation to combine Hartman with bWin because Hartman is non-analogous and one of skill in the art would not look to non-analogous art.  Applicant’s argument depends substantially on the false premise that Hartman is non-analogous because on-line betting is not the same as on-line purchasing (p. 8).  In particular, because “in making a bet and initiating a game for gambling purposes there is no expectation of the receive of anything” (p.8).  Examiner believes this reasoning may speak to arguing different fields of endeavor for which Examiner agrees.  However, as to Hartman being analogous prior art Examiner sees great similarity between the problem to be solved as between Hartman’s disclosure and Applicant’s Specification.  In particular, both documents strive to facilitate consumer on-line ordering by reducing the number of interactions needed to place an order on a client device.  As demonstrated below, Examiner believes that Applicant’s reduction of multiple clicks to order a bet to avert disinterest or unwillingness to proceed is akin to Hartman’s reduction of user interactions in an ordering process to make the task less cumbersome. 
Applicant Specification
Hartman
Typical mobile games that accept real-money betting today (a few exist in Europe and a few other countries) require the user to use multiple clicks (or touches) to: 
a) Select a bet amount 
b) place their bet; and/or 
c) begin the game. 
These multiple clicks may cause the user to become uninterested or unwilling to place the bet, especially on a mobile device in which it is more difficult to click/touch on the proper portion of the user interface screen.  Page 1, Lines 14-18
The single-action ordering system of the present invention reduces the number of purchaser interactions needed to place an order and reduces the amount of sensitive information that is transmitted between a client system and a server system. Col. 3 Lines 33-37.
The selection of the various items from the electronic catalogs is generally based on the "shopping cart" model. When the purchaser selects an item from the electronic catalog, the server computer system metaphorically adds that item to a shopping cart. When the purchaser is done selecting items, then all the items in the shopping cart are "checked out" (i.e., ordered) when the purchaser provides billing and shipment information. In some models, when a purchaser selects any one item, then that item is "checked out" by automatically prompting the user for the billing and shipment information. Although the shopping cart model is very flexible and intuitive, it has a downside in that it requires many interactions by the purchaser. For example, the purchaser selects the various items from the electronic catalog, and then indicates that the selection is complete. The purchaser is then presented with an order Web page that prompts the purchaser for the purchaser-specific order information to complete the order. That Web page may be prefilled with information that was provided by the purchaser when placing another order. The information is then validated by the server computer system, and the order is completed. Such an ordering model can be problematic for a couple of reasons. If a purchaser is ordering only one item, then the overhead of confirming the various steps of the ordering process and waiting for, viewing, and updating the purchaser-specific order information can be much more than the overhead of selecting the item itself. This overhead makes the purchase of a single item cumbersome.  Col. 2 Lines 17-48.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-6 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bwin.com on-line betting (“Bwin’)(dated April 2013 according to https://help.Bwin.com/en/generalinformati on/account/account customize last accessed by examiner on 1/30/2021) in view of U.S. Pat. App. No. 2002/0147047 to Letovsky et al., U.S. Pat. No. 5,960,411 to Hartman et al., and U.S. Pat. Pub. No. 2008/0234050 to Joshi.

In Reference to Claim 1 and 15
Bwin discloses a system, medium, and method for placing a bet for a game comprising: causing a user interface to be displayed on a client system, wherein the user interface includes information identifying a betting opportunity for a player (players view the Bwin website online through their “browsers” Bwin p. 5; reviewing betting opportunities displayed for a soccer game Bwin p. 1);
responsive to a single action being performed at the client system, receiving, from the client system, a request to place the bet and an identifier corresponding to the player (Bwin discloses 1-Click betting wherein, when 1-Click is enabled, the player need only login with their name and password identifiers and select the odds, the system couples the chosen odds with a stored customer pre-set amount and places a bet on a live sporting event, Bwin p. 5 “Preferences”, “Standard amount for your bets”, Bwin p.3 “Using 1-Click you can get live games with a single click on the selected odds” “They (customer) can choose between preset amount, or choose their own amount as the default action.” Bwin p. 3 “When 1-Click is activated, the customer can click once the odds he will play and will automatically get a game immediately with the selected default action. It will not be necessary to confirm the game.” Bwin p. 3); providing at least one credential of the player (Bwin requires customers login and provide a password to gain access and bet Bwin p. 1);
generating, based on the request and the validated at least one credential, the bet (Bwin generates the bet Bwin p. 3),wherein, responsive to the single action being performed, the bet is placed and game play is initiated (Bwin p. 3 initiates the bet for soccer games as well as Casino games).
However, Bwin is silent on validating the credentials of the player and while the 1 -Click feature initiates a bet Bwin is not explicit that the Casino games are games that are initiated versus already in progress as may be the case with the soccer game.  Lastly, Bwin is silent as to generating, after the game play is completed, an outcome that is at least one of (i) a win of the game play and funds associated with the bet transferred to the player, and (ii) a loss of the game play and the funds associated with the bet.
Letovsky teaches that credentials are validated in on-line games. According to Letovsky, remote players at client terminals (Fig. 1 terminal 2) login to a gaming server (Fig. 2 server 60) which polls their terminal [0039] for requests to communicate with the server and retrieves information from the accounting server (Fig. 1 90, 92) stored about the player and player account [0012,0013] based on the login information [0039]. Letovsky uses the login information to link to the stored account information [0039] to verify the credentials of the player - the identity of the player [0038, identity verification [0042]] and sufficiency of funds available [0042] leading to having access to the wagering devices [0042)).
Hartman teaches of the famous Amazon “1 -Click” invention wherein customers may order faster with “!-click” (Fig. 1A) stemming from a single action (Fig. 3) wherein a single click accesses stored customer information (301) and links to order information (302-303) to place an order for a product in a single action. Hartman teaches this to minimize the number of interactions required by the purchaser (Col. 2ll. 25-30, see also “overhead” Col. 2 Il. 42-43) because overhead is cumbersome (Col. 2 Il. 44-45). The single action is based on an identifier of the customer (Col. 2ll, 55-56 and 66-67 and Col. 3ll. 30-40). When a customer wants to place an order, the purchaser uses a client system to request information describing the item along with a client identifier (Col. 3ll. 45-50). The server determines the client identifier is mapped to a purchaser and if so if single action ordering is enabled (Col. 3 II. 50-53).  When enabled, the customer need only perform a single action to order the item (Col. 3 II. 55 - 60). The server system then completes the order (Col. 3 II. 60-61).
	Joshi discloses game outcomes wherein “At least one slot machine 160 within the casino communicates outcome data to the casino server 140 for transfer to the casino web site 130 and to the player. Outcome data shall be understood to include information including, but not limited to, all game-related activity such as the position of the reels of a slot machine 160, an indication of whether the player has won or lost and the corresponding amount won or lost. This data is passed from the individual slot machine 160 to the casino server 140 and subsequently to the casino web site 130 and player.”[0026].
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,415-421,82 USPQ2d 1385,1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
One of skill in the art would look towards the teachings of Letovsky to better allow a wagering device to be “observed, controlled, and played from a remote location”. Use of a known technique to improve similar devices to yield predictable results has been held to be indicia of obviousness.   
One of skill in the art would also be aware that the teachings to reduce cumbersome multiple actions by an one line shopper in Hartman could be used to modify the invention of Bwin to not only allow bets to be placed on live sports games more easily as has been done by Bwin but also to further facilitate games not in progress as Bwin’s poker, casino and other categories where the enabled 1 -Click feature can further include commencing or initiating the game thus “completing the order.” The Courts have held that applying a known technique to a 
known device or method ready for improvement to yield predictable results is indicia of 
obviousness.
	Lastly, one of skill in the art would recognize that the invention of Bwin can be modified by the generation of wins or losses and the associated amounts of winnings or losses (typically the amount wagered).  The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

In Reference to Claims 2 and 16 
Bwin discloses that the bet is placed automatically (Bwin p. 3).

In Reference to Claims 3 and 17 
Bwin and Letovsky disclose verifying the player is authorized to place the bet by checking credentials (See above Letovsky). Bwin then automatically bets and initiates game play (Bwin p. 1, 3).

In Reference to Claim 4
Letozsky verifies the player has sufficient funds [0042].

In Reference to Claims 5 and 18 
Examiner deems the combination of references teach that betting and game play is only allowable pending verification and sufficiency of funds such that the recited claim is merely an intended use.

In Reference to Claims 6 and 19 
Bwin discloses the invention substantially as claimed. However, the reference does not
explicitly disclose providing a reason a bet is denied.  Joshi discloses that in cases where there 
is insufficient funds for game play, a remote monitor displays a message indicating a lack of funds [0047)).  One of skill in the art would modify the system of Bwin with the notification of insufficient funds to apprise the player to invest more funds. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness. The Courts have held the combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

10.  Claims 7-12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bwin, Letovsky, Hartman et al., Joshi, and further in view of U.S. Pat. Pub. No. 2008/0076572 to Nguyen et al.

In Reference to Claims 7, 9, and 20
Bwin discloses the invention substantially as claimed (See rejections of Claim 1 and 15). Bwin is silent at to: 
authorizing, based on the single action, the client system; 
verifying, based on the single action and a location of the client system, that the client system is located in a jurisdiction that permits the bet; and 
based on the request, the validated at least one credential, the authorized client system, and the verified location of the client system, generating, by the server system, the bet, wherein, responsive to the single action being performed, the bet is placed and game play is initiated 
While Bwin places the bet, one of skill in the art would be led to the teachings of Nguyen.  Nguyen teaches “For example, while one authorized version of Texas Hold'em might be appropriate for use in Nevada, that same version might be improper or illegal in another gaming jurisdiction, such as in New Jersey or Monaco. In cases where a privately owned mobile gaming device has an authorized and appropriate game version downloaded to it in one jurisdiction, this version would have to be verified as appropriate in that same or any other jurisdiction before it is used again at some later time, assuming it is not deleted by the user or otherwise.[0113].
One of skill in the art would recognize that verifying is also based on location of the player device and jurisdiction of Nguyen modifies the system of Bwin to ensure that users are authorized further based on location and jurisdiction for legal betting activity. The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.
Lastly, Bwin is silent as to generating, after the game play is completed, an outcome that is at least one of (i) a win of the game play and funds associated with the bet transferred to the player, and (ii) a loss of the game play and the funds associated with the bet.
Joshi discloses game outcomes wherein “At least one slot machine 160 within the casino communicates outcome data to the casino server 140 for transfer to the casino web site 130 and to the player. Outcome data shall be understood to include information including, but not limited to, all game-related activity such as the position of the reels of a slot machine 160, an indication of whether the player has won or lost and the corresponding amount won or lost. This data is passed from the individual slot machine 160 to the casino server 140 and subsequently to the casino web site 130 and player.”[0026].
Yet, one of skill in the art would recognize that the invention of Bwin can be modified by the generation of wins or losses and the associated amounts of winnings or losses (typically the amount wagered).  The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

In Reference to Claim 8
See rejection of Claims 1 and 7.


In Reference to Claim 10
Bwin discloses that the bet is placed automatically (Bwin p. 3).

In Reference to Claim 11
Bwin and Letovsky disclose verifying the player is authorized to place the bet by checking credentials (See above Letovsky). Bwin then automatically bets and initiates game play (Bwin p. 1, 3).

In Reference to Claim 12
See rejection of claim 5.

In Reference to Claim 13
See rejection of claims 9, 1, 5, and 6. 

In Reference to Claim 14
Bwin accepts storing of default bet amount information which is the amount of funds 
corresponding to the bet (See “stored customer pre-set amount” Bwin p. 5).

Allowable Subject Matter
11.	Claims 21, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: the prior art references do not teach or suggests an automatic re-bet option that is capable of being displayed on the client system.  The closest prior art merely suggests placing another bet.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715